Name: 2008/191/EC: Council Decision of 18 February 2008 on the conclusion of the Agreement between the European Community and the Republic of Lebanon on certain aspects of air services
 Type: Decision
 Subject Matter: European construction;  air and space transport;  international affairs;  Asia and Oceania
 Date Published: 2008-03-05

 5.3.2008 EN Official Journal of the European Union L 60/25 COUNCIL DECISION of 18 February 2008 on the conclusion of the Agreement between the European Community and the Republic of Lebanon on certain aspects of air services (2008/191/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with Article 300(2), first sentence of the first subparagraph thereof and Article 300(3), first subparagraph, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) By a decision of 5 June 2003 the Council has authorised the Commission on 5 June 2003 to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements by a Community agreement. (2) The Commission has negotiated on behalf of the Community an agreement with the Republic of Lebanon on certain aspects of air services in accordance with the mechanisms and directives in the Annex to the Decision of 5 June 2003. (3) The agreement has been signed on behalf of the Community subject to its possible conclusion at a later date, in conformity with Council Decision 2006/543/EC (2). (4) The agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The agreement between the European Community and the Republic of Lebanon on certain aspects of air services is approved on behalf of the Community. Article 2 The president of the Council is authorised to designate the person empowered to make the notification provided in Article 8(1) of the Agreement. Done at Brussels, 18 February 2008. For the Council The President D. RUPEL (1) Opinion of 6 September 2005 (not yet published in the Official Journal). (2) OJ L 215, 5.8.2006, p. 15.